Appeal from a decision of the Workmen’s Compensation Board, filed March 15, 1971, which held that the employer was not insured by the State Insurance Fund on December 17, 1969 when claimant sustained his accidental injury, the employer’s original policy having been canceled for nonpayment of premium on October 14, 1969 and a binder having expired by its own terms on November 25, 1969. Substantial evidence supports the board’s determination. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Cooke, Simons and Reynolds, JJ., concur.